Dear Mr. Mitcham:
Your inquiry of recent date addressed to Attorney General William Guste, Jr. has been directed to me for attention and reply.
You ask the followino question:
Whether an employee of a hospital Service district might also run and simultaneously hold the office of police juror.
You have kindly furnished me with a copy of the parish ordinance creating the Morehouse Parish Hospital Service District, in accordance with R.S. 46:1051 et seq. Although created by the police jury, the hospital district is a separate political subdivision from that of the police jury. R.S. 46:1060; R.S. 42:62 (9).
Under the provisions of R.S. 42:63 (D) of the Louisiana Dual
officeholding and Dual Employment Law a person elected to local office could not hold a full-time appointed office, or employment of any kind with the state or the same local political subdivision; conversely, the local elected official could be employed full time or part time in a separate local political subdivision.
Therefore, it is the opinion of our office, except as may be limited by conditions of employment or civil service laws a person employed as a nurse by the Morehouse General Hospital may run for and, if elected, serve as a police juror for the parish of Morehouse.
If you have any further questions regarding this matter please contact our office.
Sincerely yours,
                         WILLIAM J. GUSTE, JR. ATTORNEY GENERAL
                         By: Harry H. Howard Assistant Attorney General